Name: 92/490/EEC: Commission Decision of 6 October 1992 amending Decision 92/188/EEC concerning certain protection measures relating to the Porcine Reproductive and Respiratory Syndrome (PRRS)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-10-10

 Avis juridique important|31992D049092/490/EEC: Commission Decision of 6 October 1992 amending Decision 92/188/EEC concerning certain protection measures relating to the Porcine Reproductive and Respiratory Syndrome (PRRS) Official Journal L 294 , 10/10/1992 P. 0021 - 0022COMMISSION DECISION of 6 October 1992 amending Decision 92/188/EEC concerning certain protection measures relating to the Porcine Reproductive and Respiratory Syndrome (PRRS) (92/490/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/628/EEC (2), and in particular Article 10 (4) thereof, Whereas, as a result of outbreaks of the Porcine Reproductive and Respiratory Syndrome (PRRS), the Commission adopted Decision 92/188/EEC (3); Whereas certain areas heavily infected in early 1991 have been without recorded outbreaks for several months; Whereas it appears necessary to take account of the evolution of the disease, particularly the fact that losses are declining in most infected herds; Whereas it appears necessary to take account of the development of serological tests for the infection; Whereas the scope of the measures given in Decision 92/188/EEC should be adjusted to take account of the new developments; Whereas the authorities of the Member States have undertaken to implement national measures that are necessary to guarantee the efficient implementation of this Decision when pigs are sent to other Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/188/EEC is amended as follows: 1. In Article 1, definitions (c), (d), (e) and (f) are replaced by the following: '(c) "infected holding" means a holding where unusual numbers of abortions or premature farrowings in sows or gilts and deaths and weakness in young piglets, have been observed within the last eight weeks prior to certification and where the diagnosis of PRRS has been confirmed by an appropriate serological test.' 2. Articles 4 and 5 are deleted. 3. The following new Article 8a is inserted: 'Article 8a This Decision shall apply until 1 November 1992. The situation shall be reviewed by the Standing Veterinary Committee not later than 15 October 1992 to assess the disease situation and any protection measures necessary at that time.' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 340, 11. 12. 1991, p. 17. (3) OJ No L 87, 2. 4. 1992, p. 22.